 TEXTRON, INC.-19Accordingly, no question affecting commerce exists concerning therepresentation of employees of CBS within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act. As-we have alreadymade a similar finding as to ABC and NBC, we shall dismiss thepetition."[The Board dismissed the petition.]a week to the employer under a contract whereby the cartoonist was compensated on afee-per-cartoon basis, was an independent contractor.See alsoFulton County GloveMan-vfacturers,Inc,111 NLRB 266.17In view of our decision herein, we find it unnecessary to pass upon the other issuesraised by the parties.Textron,Inc.1,andPlywood Box Shook&Door Council District9, IWA, AFL-CIO and Plywood Local UnionNo. 2784, AFL-CIO, Petitioners.Cases Nos. 36-EC-1222 and 36 RC1223. Janu-ary 8,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before E. G. Strumpf, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim. to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:-IWA contends that the Employer's Bandon and Norway, Oregon,plants, each constitutes an appropriate unit, and seeks separate elec-tions for the production and maintenance employees at each of thesetwo plants.4Although it originally sought the Norway plant as aYseparate unit in its petition, Local 2784 now takes the position that;the only appropriate unit is one covering all three plants of the Em-1The name of the Employer appears as amended at the hearing.2 In view,of our dismissal of the petitions on other grounds,we find it unnecessary torule on the various motions to dismiss the petitions on contract-bar grounds.3 The Petitioner in Case No.36-RC-1222, herein called IWA,-intervened in Case No.36-RC-1223 on the basis of a showing of interest.The Petitioner in Case No.36-RC-1223,herein called Local2784,intervened in Case No.36-RC-1222 on the basis of a showing ofinterest.: This position is taken by IWA as the Petitioner in Case No.36-RC-1222 for theBandon plant,and as the Intervenor in Case No.36-RC 1223 which is a petition byLocal 2784 for the Norway plant.117 NLRB No. $. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDployer in Oregon, at Bandon, Norway, and Coquille.The Employeralso contends that only a three-plant unit is appropriate.The Employer is engaged in the production of plywood in Oregon.It commenced its operations in that State with the purchase of theCoquille plant on September 30, 1955, where it assumed and has sincekept in effect a collective-bargaining agreement with Local 2784. Itexpanded its operations with the acquisition of the Norway plant onApril 10, 1956, where it installed the same wage rates paid to theCoquille employees, except for the continuation of higher rates paidto some employees by the previous owner. It further expanded itsoperations with the acquisition of the Bandon plant on June 20, 1956;where it installed the same wage rates as at Norway, and to whichplant the Employer and Local 2784 shortly thereafter extended theentire contract in effect at Coquille.The Norway plant, which is 6 miles from the Coquille plant, waspurchased to provide a greater supply of green veneer for the Coquilleplant.The Bandon plant, which is 18 miles from Coquille, was pur-chased to increase production on certain grades of plywood whichwere then being manufactured in insufficient quantity at Coquille tomeet the Employer's salespotential.Norway produces only greenveneer, most of which goes to both Coquille and Bandon for process-ing into plywood.Bandon produces green veneer, most of which ismanufactured- into lower grades of plywood at Bandon, but a part ofwhich goes to Coquille for processing into better grades of plywood.The entire production of plywood at Bandon goes to Coquille, wheresome of it is further processed into better grades. Some veneer pro-duced at both Coquille and Norway goes to Bandon for further proc-essing andthen to Coquille for still further processing.At each stageof production, the materials of all three plants are intermingled re-gardless of their location or source.Except for some surplus veneerof the 3 plants which may be sold and shipped from Norway, allproduction* of all 3 plants is eventually stored at and shipped' fromCoquille.And most shipments of orders from Coquille include pro-duction from all three plants.None of the three plants could operateat full capacity if any of the others were shut down.About 80 per-cent of the logs used by the Employer comes from its own timberlands,and these logs go to all 3 plants, except for some low grade timberwhich goes only to Bandon. The remaining 20 percent of the logsused is purchased by a single log buyer for all 3 plants.All, production and maintenance operations at all three plants areunder the overall supervision of a single production superintendent.There are transfers of employees, both temporary and permanent, be-tween the, three plants.Some Norway and Bandon employees alsowork overtime on weekends at Coquille.Vacations, holidays, wagescales (except for premium rates to exceptional employees); hits' g-'in- REEVESINSTRUMENT CORPORATION21rates, shift starting times, overtime and premium time, leaves of ab-sence, grievance procedures, and shift differentials are the same atall three plants.There are differences in working conditions betweenthe three plants only with respect to seniority systems.A central office in Coquille handles all the purchasing, billing, ship-ping, payment of bills, and payrolls for all three plants.A singleoperating statement is issued for the combined three-plant operation.All sales are handled by a sales manager at the central office.IWA offered to prove that there is a history of separate bargainingat both the Norway and Bandon plants under their previous owner-ships.However, the Board has held in similar circumstances that sepa-rate bargaining history is not a significant factor where it was the re-sult of separate ownership of the plants involved, and not the resultof an expressed preference by the employees for single plant units asagainst an employerwide unit.'In the instant cases, the geographical proximity of the 3 plants,the high degree of integration and centralized managerial control ofall 3 plants, the similarity of products.produced at all 3 plants, thealmost complete uniformity of wages, hours, and working conditionsof all 3 plants, and the interchange of employees between the 3 plants,all indicate that separate units of the employees at the Bandon andNorway plants are not appropriate.eAs neither IWA nor Local 2784has made an adequate showing of interest in the three-plant unit whichthe Employer and Local 2784 contend is appropriate, we shall dismissthe petitions.[The Board dismissed the petitions.]6 SeeSargent & Company,78 NLRB 918.9 SeeSaco-Lowell Shops,107 NLRB 590;Hess, Goldsmith4Company, Inc.,110 NLRB1384.Reeves Instrument CorporationandInternational Union of Elec-trical,Radio & Machine Workers, AFL-CIO,Petitioner.CaseNo. 2-RC-838f. January 8,195'DECISION AND DIRECTION OF ELECTIONUpona petitiondulyfiled under Section 9(c) of the NationalLabor RelationsAct, ahearing was held before Meyer G. Reines,hearing officer.The hearingofficer's rulings made atthe hearing arefree from prejudicial error and are hereby affirmed.Uponthe entire record in this case,the Board finds :1.The Employeris engaged in commerce within 'the meaning ofthe Act.2.Thelabor organization involved claims to represent certainemployeesof theEmployer.117 NLRB No. 6.